--------------------------------------------------------------------------------

Exhibit 10.1
FIFTH AMENDMENT OF LEASE


THIS FIFTH AMENDMENT OF LEASE ("Fifth Amendment") is made and entered into
effective as of 7th  day of February, 2011 by and between CSM INVESTORS, INC., a
Minnesota corporation ("Landlord") and SYNOVIS LIFE TECHNOLOGIES, INC., a
Minnesota corporation ("Tenant").


RECITALS


A.
Landlord and Tenant are parties to a Lease dated February 28, 1995, as amended
by that certain First Amendment of Lease dated September 23, 2002, as further
amended by that certain Second Amendment of Lease dated January 1, 2004, as
further amended by that certain Third Amendment of Lease dated August 1, 2005,
and as further amended by that certain Fourth Amendment of Lease dated August 4,
2008 (collectively, the “Lease“), pursuant to which Tenant leases from Landlord
the Premises, consisting of approximately 65,022 square feet (comprised of
40,120 square feet of office space, 18,436 square feet of lab space, and 6,466
square feet of warehouse space) within the WESTGATE BUSINESS CENTER PHASE IV
located at 2575 University Avenue West, Suite 180, St. Paul, Minnesota, as more
particularly described in the Lease.



B.
The parties wish to amend certain terms and conditions of the Lease as more
particularly set forth herein.



NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree that the
Lease is hereby amended as follows:


AGREEMENT


1.  
Notwithstanding anything contained in the Lease to the contrary, Tenant shall be
entitled to construct, install and maintain a generator (“Generator”) to be
located outside the Premises at the location shown and in accordance with the
plan attached hereto as EXHIBIT A, and Landlord hereby consents to such
construction, installation and maintenance as limited herein.



2.  
Prior to construction, Tenant will secure all necessary permits and approvals as
required by any and all government agencies requiring such permits and
approvals.



 
Tenant will be responsible for all expenditures related to the construction and
continuing operation of the generator, and will hold the Landlord harmless of
any liens and/or financial responsibility whatsoever.



 
Tenant assures Landlord that all work associated with the generator will be
completed by qualified, licensed and insured contractors or good reference and
that all work will be completed in a professional workmanlike manner in
accordance with all safety, building code and American’s with Disability Act
requirements.



 
1

--------------------------------------------------------------------------------

 
 
3.  
Landlord reserves the right to relocate the generator at the expense of
Landlord; however, if a governmental agency requests that the generator be
dismantled, moved or modified, any and all expenses shall be the responsibility
of Tenant.



4.  
Upon expiration or termination of the Lease, Tenant at its sole cost and expense
shall be responsible for removing the Generator, the related piping and fixtures
and otherwise restoring the property to its original condition.



5.  
At its sole cost and expense, Tenant shall be responsible for maintaining the
generator and related structures in accordance with all applicable laws, rules,
regulations, codes or ordinances, prior to using the generator, to the extent
required by law.  Tenant shall obtain approval for the construction and use
thereof from any applicable authorities and shall provide Landlord with evidence
of such approval of the generator.  Tenant further agrees to construct solid
material posts around the generator to protect it from possible damage or injury
from vehicles.



6.  
As provided in this Lease, Tenant hereby indemnifies and holds Landlord harmless
from any and all losses, costs, claims or damages incurred by Landlord and
arising from or related to Tenant’s construction, use or operation of the
generator.



7.  
Except as otherwise provided herein, all capitalized terms used herein shall
have the meaning ascribed to them in the Lease.  Except as specifically modified
herein, all of the covenants, conditions, and obligations under the Lease shall
remain unchanged and in full force and effect.  In the event of a conflict
between the terms of the Lease and this Fifth Amendment, the terms of this Fifth
Amendment shall prevail. This Fifth Amendment shall be binding upon the parties
hereto and their respective successors and assigns.  This Fifth Amendment may be
executed in one or more counterparts each of which when so executed and
delivered shall constitute an original, but together said counterparts shall
constitute one and the same instrument.  Execution copies of this Fifth
Amendment may be delivered by facsimile, and the parties hereto agree to accept
and be bound by facsimile signatures hereto.  The signature of any party on a
facsimile document, for purposes hereof, is to be considered to have the same
binding effect as an original signature on an original document.  At the request
of either party, any facsimile document is to be re-executed in original form by
the party who executed the original facsimile document.  Neither party may raise
the use of a facsimile machine or the fact that any signature was transmitted
through the use of a facsimile machine as a defense to the enforcement of this
Fifth Amendment.



IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the day
and year first above written.
 
LANDLORD:
 
TENANT:
         
CSM INVESTORS, INC.
 
SYNOVIS LIFE TECHNOLOGIES, INC.
         
By:
/s/ Thomas P. Palmquist
 
By:
/s/ Brett Reynolds
Print Name:
Thomas P Palmquist
 
Print Name:
Brett Reynolds
Print Title:
Vice President
 
Print Title:
VP of Finance and CFO

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[chart.jpg]
 
3

--------------------------------------------------------------------------------